     Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 1 of 16 PageID #:7122




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SECOND AMENDMENT ARMS (a d/b/a of                    )
R. Joseph Franzese), R. JOSEPH FRANZESE,             )
individually and d/b/a SECOND AMENDMENT              )
ARMS, ROBERT M. ZIEMAN, SR., ICARRY,                 )
an unincorporated Association (and d/b/a of Shaun    )     Case No: 1:10-CV-4257
Kranish), SHAUN KRANISH, individually and            )
d/b/a ICARRY, and TONY KOLE,                         )
                                                     )
                     Plaintiffs,                     )
                                                     )     Hon. Robert M. Dow, Jr.
v.                                                   )     U.S. District Court Judge
                                                     )
CITY OF CHICAGO, a municipal corporation,            )
RAHM EMANUEL, in his official capacity as            )
Mayor of the City of Chicago, GARRY                  )     Hon. Sheila M. Finnegan
McCARTHY, Superintendent of Police of the City       )     U.S. Magistrate Judge
of Chicago, and SUSANA MENDOZA, City Clerk           )
of the City of Chicago,                              )
                                                     )
                     Defendants.                     )

 PLAINTIFFS’ SUPPLEMENTAL BRIEFING TO DEFENDANTS’ MOTION FOR
                     SUMMARY JUDGMENT

         NOW COME the Plaintiffs, SECOND AMENDMENT ARMS (a d/b/a of R.

Joseph Franzese), R. JOSEPH FRANZESE, individually and d/b/a Second

Amendment Arms, and TONY KOLE, by and through undersigned counsel, and

submits the following Supplemental Briefing to Defendants’ F.R. Civ. P. 56(a)

Motion for Summary Judgment.




                                           1
     Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 2 of 16 PageID #:7123




I.       NOMINAL DAMAGES ARE AN ACCEPTED AND COMMONPLACE
         REMEDY FOR CONSTITUTIONAL VIOLATIONS.

         This Court requested further briefing on the question of whether Plaintiffs

may still prevail on the merits in this matter with an award of nominal damages.

The answer is they can. In light of the relevant case law, the denial of Plaintiff’s

business license application to open a gun store was blatantly unconstitutional and

a violation of Plaintiff’s Second Amendment rights. Defendants do not even argue to

the contrary. There must be a remedy, and the Courts have addressed this in the

form of nominal damages.

         In addition to the arguments presented in Dkt. # 274, Plaintiffs assert the

following:

         The United States Supreme Court just addressed the issue of nominal

damages in a Second Amendment action. In New York State Rifle & Pistol Ass’n. v.

City of New York, 140 S. Ct. 1525 (2020), the plaintiffs challenged certain city

firearm transport restrictions which, by the time the matter reached oral argument

at the Supreme Court, has been repealed by the city and preempted by a change in

state law. Id. at 1526. The Court therefore declared the matter moot, but remanded

the case back to the District Court to “consider whether petitioners may still add a

claim for damages in this lawsuit with respect to New York City’s old rule,” since

they had not asked for damages up until that point. Id. at 1527.

         In dissent, Justice Alito opposed dismissing the case as moot, because, in

relevant part, “if we reversed on the merits, the District Court on remand could


                                            2
  Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 3 of 16 PageID #:7124




award damages to remedy the constitutional violation that petitioners suffered.” Id.

at 1528 (Alito, J., dissenting). Justice Alito correctly noted that “[p]etitioners

brought their claims under 42 U. S. C. § 1983, which permits the recovery of

damages. See Monell v. New York City Dept. of Social Servs., 436 U.S. 658, 695-701,

98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). And while the amended complaint does not

expressly seek damages, it is enough that it requests ‘[a]ny other such further relief

as the [c]ourt deems just and proper.’ App. 48. Under modern pleading standards,

that suffices.” N.Y. State Rifle & Pistol Ass’n., 140 S. Ct. at 1535 (2020) (Alito, J.,

dissenting).

      In this case, Plaintiffs’ pending Complaint requests actual damages to

compensate for the lost business due to the deprivations of their civil rights, as well

as “such other and further relief as this Court may deem just and proper in the

premises.” See p.10-11 of Fourth Amended Complaint. Further, at the outset

Plaintiffs requested “general, compensatory, and punitive damages as the proofs

will show at trial (See p.25 of Dkt. # 1). Plaintiff’s pending Complaint thus covers

both possibilities, and, though the phrasing has changed, Plaintiffs have sought

such a remedy since the initial filing of this suit.

      In N.Y. State Rifle & Pistol Ass’n., Justice Alito further stated that:

               At a minimum, if petitioners succeeded on their challenge to the
               travel restrictions, they would be eligible for nominal damages.
               When a plaintiff’s constitutional rights have been violated,
               nominal damages may be awarded without proof of any
               additional injury. See Carey v. Piphus, 435 U. S. 247, 98 S. Ct.
               1042, 55 L. Ed. 2d 252 (1978); Memphis Community School Dist.
               v. Stachura, 477 U.S. 299, 106 S. Ct. 2537, 91 L. Ed. 2d 249

                                            3
  Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 4 of 16 PageID #:7125




             (1986). Nominal damages are “the appropriate means of
             vindicating rights whose deprivation has not caused actual,
             provable injury.” Id., at 308, n. 11 (internal quotation marks
             omitted); see also Carey, 435 U.S., at 266, 98 S. Ct. 1042, 55 L.
             Ed. 2d 252. And they are particularly important in vindicating
             constitutional interests. See Riverside v. Rivera, 477 U. S. 561,
             574, 106 S. Ct. 2686, 91 L. Ed. 2d 466 (1986) (plurality opinion).
             Consequently, courts routinely award nominal damages for
             constitutional violations. See, e.g., Stoedter v. Gates, 704 Fed.
             Appx. 748, 762 (CA10 2017) (Fourth Amendment); Klein v.
             Laguna Beach, 810 F. 3d 693, 697 (CA9 2016) (free speech);
             Project Vote/Voting for America, Inc. v. Dickerson, 444 Fed.
             Appx. 660, 661 (CA4 2011) (per curiam) (free speech); Price v.
             Charlotte, 93 F. 3d 1241, 1257 (CA4 1996) (equal protection).

N.Y. State Rifle & Pistol Ass’n., 140 S. Ct. at 1535-36 (2020) (Alito, J., dissenting).

      The Seventh Circuit has squarely ruled in favor of nominal damages for

constitutional violations. Plaintiff previously cited to Six Star Holdings, LLC v. City

of Milwaukee, 821 F.3d 795 (7th Cir. 2016), but did not then note the Court’s ruling:

             Last, we turn to the question of the nominal damages the
             district court awarded to Six Star. The City fights this because,
             it argues, Six Star suffered only de minimis harm. But it
             overlooks the fact that this is exactly the situation for which
             nominal damages are designed. And in civil rights cases,
             nominal damages are appropriate when a plaintiff’s rights are
             violated but there is no monetary injury. See Carey v. Piphus,
             435 U.S. 247, 266-67, 98 S. Ct. 1042, 55 L. Ed. 2d 252 (1978).

             The City protests that Six Star could not have opened Silk East
             at 130 North Old World Third Street because another tenant
             occupied that space. Whether that is true is disputed: Six Star
             offered evidence that it leased the space to a tenant with the
             caveat that Six Star could displace the tenant immediately upon
             obtaining a theater license. Moreover, this fact is irrelevant to
             the legal issue, which relates to the First Amendment
             implications of the lack of clear licensing standards binding the
             City, not how quickly Six Star could have moved if the City had
             issued a license. The City is not defending these repealed
             ordinances. At most, the presence of the tenant might have been

                                            4
  Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 5 of 16 PageID #:7126




             relevant to Six Star’s damages, but given the award of nominal
             damages, even that point drops out.

Six Star Holdings, 821 F.3d at 805. The similarities between Six Star and this case

are striking. And it was Ezell that compared the analysis of Second Amendment

claims to First Amendment claims. 651 F.3d at 702.

      Plaintiffs strongly disagree with the Court’s ruling regarding its expert

witness and compensatory damages, but at a minimum the Defendants should be

liable for violating Franzese’s and Second Amendment Arms’ constitutional rights.

They have established that their request for a business license was denied because

the Defendants did not allow firearms dealers within the City limits, and that

Plaintiffs could not obtain an FFL without the license. All of Plaintiffs’ troubles

stemmed from Defendant’s wrongful refusal to allow a constitutionally-protected

business to open. The Court in Illinois Association of Firearms Retailers v. City of

Chicago, 961 F. Supp. 2d 928 (N.D. Ill. 2014) has already ruled to that effect.

Plaintiff Franzese and his team have worked in the firearms industry for decades.

Due to McDonald v. City of Chicago, 561 U.S. 742 (2010), and the passage of the

Firearms Concealed Carry Act, 430 ILCS 66/1, et seq., it was the optimal moment to

open a firearms store in Chicago, and Defendants prevented it. Plaintiffs should be

compensated for the Defendants’ wrongful actions, even if nominal damages are the

only way to do that. The Motion for Summary Judgment as to Count I should be

denied.




                                           5
  Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 6 of 16 PageID #:7127




II.     THE LASER SIGHT BAN IS UNCONSTITUTIONAL, AND WHILE THE
        PLAINTIFFS’ PROFERRED EVIDENCE IS ADMISSIBLE, THE
        DEFENDANTS’ IS NOT.

        In addition to the arguments presented in Dkt. # 274, pp. 24-29, Plaintiffs

assert the following:

        In Illinois Association of Firearms Retailers v. City of Chicago, 961 F. Supp.

2d 928 (N.D. Ill. 2014), the Court found, as pertaining to the City’s ban on gun

stores, that “the City's lack of compelling justifications for why it banned all gun

stores in Chicago is sufficient in and of itself to render MCC § 8-20-100

unconstitutional.” Id. at 945. Similar to that case, the Defendants have offered no

evidence or witnesses to support the laser sight ban, even as they help law-abiding

persons use their firearms more safely, and even though there are already laws

that, if followed by criminals, would prevent laser sights from being used during

illegal activity.

        In addition to deposition testimony on the subject, both parties submitted

documentary evidence. While the documentation the Plaintiff has submitted has the

aura of trustworthiness and veracity for the information Plaintiffs have provided,

the Defendants have only offered inflammatory and overly-prejudicial anecdotes in

the form of newspaper stories, which are hearsay and not probative of the issues at

hand.

        Federal Rule of Evidence 1001(a) states that “[a] ‘writing’ consists of letters,

words, numbers, or their equivalent set down in any form,” while FRE 1001(d)

states, in relevant part, that “[a]n ‘original’ of a writing or recording means the

                                            6
  Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 7 of 16 PageID #:7128




writing or recording itself or any counterpart intended to have the same effect by

the person who executed or issued it. For electronically stored information, ‘original’

means any printout—or other output readable by sight—if it accurately reflects the

information.”

      So even if FRE 1002 requires an original writing to prove its content, for

content produced electronically, any printed version or even a link to the

information where it can be accurately read, satisfies the Rule. Further, FRE 1003

allows that “[a] duplicate is admissible to the same extent as the original unless a

genuine question is raised about the original’s authenticity or the circumstances

make it unfair to admit the duplicate.” Though there are circumstances where an

Internet posting can be suspect, such as when someone claims her social media page

was “hacked,” there is no such issue in this case.

      The next question is the reliability of the information. In Sua v. Tilton, 2010

U.S. Dist. LEXIS 117850 (S.D. Cal. 2010), the Court found that the proffered

Internet articles did not prove what the plaintiff hoped, but besides that the Court

noted that: “it is not clear that they are valid, accurate or admissible as they come

from sources such as Wikipedia (a free online encyclopedia that can be edited by

anyone), Yahoo! Answers (a public online community in which participants ask and

answer questions on a wide range of topics) and absoluteastronomy.com (which

states that the source of the article is Wikipedia).” Id. at *21.

      And while this problem certainly exists for purported medical evidence from

the Internet (See, e.g., Combs v. Washington, 2014 U.S. Dist. LEXIS 121320, **4-5

                                            7
  Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 8 of 16 PageID #:7129




(W.D. Wash. 2014), that is not the case with the proposition Plaintiffs are

supporting – that sights on firearms have been in use for centuries. There is no

situation where the Court should be concerned with the trustworthiness of the

source or the method of information. See United States v. Jackson, 208 F.3d 633,

638 (7th Cir. 2000) (citing United States v. Croft, 750 F.2d 1354, 1367 (7th Cir.

1984)). For example, to say that:

             The first gunsights appeared as early as 1450. They consisted of
             a bead front sight and a notched standing rear sight. Since then,
             other designs have allowed great accuracy in situations in which
             the shooter can take his time in preparing to fire. Yet others,
             e.g., the open rear sight, allow for aiming and shooting quickly.
             Special telescopic sights appeared in the 1600s. In 1737, King
             Frederick the Great of Prussia told of a target shoot in which he
             used telescopic sights. Snipers’ rifles with telescopic sights were
             used in the U.S. Civil War and World War I. Optical advances in
             the 20th century led to hugely varied telescopic or “scope” sights
             in varying powers and often varying ranges of magnification.

https://www.britannica.com/technology/gunsight#ref87005 (last checked July
16, 2020)

is suspect is untrue. There is no public editing of the Encyclopaedia Britannica.

There is no motivation for Britannica to provide false information, especially about

something as mundane as the history of a gunsight. Nor, for that matter, is there

any such motivation for the NRA, which published Back to Basics: Telescopic Sights

on April 2, 2019 (https://www.americanrifleman.org/articles/2019/4/2/back-to-basics-

telescopic-sights/ (last checked July 16, 2020)), which states that:

             In the 1830s, a civil engineer named John Chapman and
             another man, Morgan James, developed the first operational—if
             not practical—telescopic sight. Later, around 1855, a William
             Malcolm of Syracuse, N.Y., produced a telescopic sight featuring

                                           8
  Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 9 of 16 PageID #:7130




             achromatic lenses like those used in telescopes and an improved
             design for windage and elevation adjustments. Quite a few of
             these sights saw service during the War Between the States on
             both sides.

      The proposition Plaintiffs seek to establish, that sights on firearms have been

in use in various forms for hundreds of years (certainly pre-dating the Fourteenth

Amendment, see A Complete Guide To Riflescopes,

https://www.fieldandstream.com/articles/guns/rifles/2014/06/complete-guide-

riflescopes/) (last checked July 16, 2020) is not provocative. There is no allegation by

Defendants that the information is incorrect, and there is no reason why

Encyclopaedia Britannica, Field & Stream, or even the NRA, would put out false

information on such a topic. Nor, for different reasons, would Scopes Guide in

publishing The Malcolm Scope (https://www.scopesguide.com/malcolm-scope.html)

(last checked July 16, 2020). If that site wishes to be known as a reputable dealer of

scopes, then it cannot be putting out false information to its consumers. This is why,

even though www.shotmade.com apparently disappeared since Plaintiffs cited to it

in October, 2019, the same information is also on Scopes Guide in History of the

Telescopic Sight (https://www.scopesguide.com/rifle-scope-history.html) (last

checked July 16, 2020).

      “Federal Rule of Evidence 901 ‘requires only a prima facie showing of

genuineness and leaves it to the jury to decide the true authenticity and probative

value of the evidence.’” Telewizja Polska USA, Inc. v. Echostar Satellite Corp., 2004

U.S. Dist. LEXIS 20845, *17-18 (N.D. Ill. 2004) (quoting U.S. v. Harvey, 117 F.3d


                                           9
 Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 10 of 16 PageID #:7131




1044, 1049 (7th Cir. 1997)). In Telewijza Polska, the Court found that where, in

relevant part, the defendant did not “come forward with its own evidence

challenging the veracity of the exhibit,” it would be admitted. Telewijza Polska,

2204 U.S. Dist. LEXIS 20845 at *18. Plaintiffs point out that none of the

information is in the manner of blog posts, or other individual postings. They are

from respected sources and reputable dealers of the products in question. Further,

as the information is simply pointing out historical information which is easily

verifiable and cross-referenced, it should be admissible under the FRE.

      However, while the proposition the Plaintiffs need to show to meet the first

step of the two-part analysis mandated in Ezell v. City of Chicago, 651 F.3d 684,

702-03 (7th Cir. 2011) is clear and cannot be seriously doubted; namely, that the use

of sights for improved firearm use is long-standing and is covered by the Second

Amendment’s protections, the information provided by the Defendants is not

probative of the second-part.

      Defendants cites to numerous newspaper and magazine articles, not for

dictionary or atlas-type facts, but to assert that unknown and unnamed gang

members back in 1996 were using laser sights, with no information besides that

fear-inducing statement (Dkt. # 254-12). Defendants also cherry-picked a few

shooting events in the span of 1999 – 2018, including the Fort Hood shooting in

Texas, a police shooting in 1999, and a shooting in Jacksonville, Florida in 2018.

This is offered, Plaintiff supposes, to assert that without a laser sight these

shootings may not have happened. Unlike the Encyclopaedia Britannica article, the

                                           10
 Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 11 of 16 PageID #:7132




newspaper articles are all hearsay, complete with quotes and opinions that have not

been authenticated or verified for accuracy. See Williams v. York, 2010 U.S. Dist.

LEXIS 106934, *8 (N.D. Ind. 2010) (a newspaper article is “clearly hearsay”)

(quoting Cody v. Harris, 409 F.3d 853, 860-61 (7th Cir. 2005)).

      In Williams, the Court held:

             Mr. Williams argues that the article “does fall into Rule 803 and
             804 hearsay exceptions”, but he doesn't provide any analysis to
             support this assertion, and it isn't apparent how a newspaper
             article could meet any of the exceptions contained in those rules.
             See Fed. R. Evid. 803-804. To the extent Mr. Williams means
             the article is not hearsay because he is not relying on it for its
             truth, this argument is incorrect. Mr. Williams points to the
             article as proof that, based on a statement by the reporter
             (which in turn appears to have been based on the argument of
             his appellate counsel), Ms. Dickey's children didn’t “name him
             as the perpetrator” the night of the beating. (DE 98 at 30.) His
             argument assumes the truth of what the reporter says. Because
             this document and the statements contained within it are
             hearsay, Mr. Williams can’t rely on it to oppose the defendants’
             motion for summary judgment. Bombard v. Fort Wayne
             Newspapers, Inc., 92 F.3d 560, 562 (7th Cir. 1996) (“[A] party
             may not rely upon inadmissible hearsay . . . to oppose a motion
             for summary judgment.”).

Williams, 2010 U.S. Dist. LEXIS 106934, at *8-9.

      There is simply no way, from reading the articles alone, to know if the

interviewees were quoted correctly or in context, or if the later investigations

revealed that early beliefs about the case were inaccurate. Especially in a case like

that of Fort Hood, it is unknown if all relevant information made the newspapers,

or if the authorities even gave misleading or incorrect information to the press for

investigative purposes such as apprehending gang members or terrorists. This is


                                          11
 Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 12 of 16 PageID #:7133




why newspaper articles are hearsay and are not a substitute for actual facts and

supported data.

      Further, though any criminal shooting resulting in death is tragic, there is no

probative value of the newspaper articles as to the issue of laser sights. They are

irrelevant to the issue. As an example, and taking all the details in the article as

written, Dkt. # 254-18 describes a shooting in Chicago in 2018 where a child was

killed by a gang member shooting at a crowd during a party. The shooter fired at

least ten shots, hitting the child and the teenager carrying him. Though a laser

sight was reportedly used, the shooter fired because his gang leader ordered him to

do it, and the laser sight had nothing to do with it. It is obvious the shooter would

have used whatever illegal firearm was handy at the time.

      But it may be that the Defendants are trying to note the existence of a

shooting by a criminal somewhere and sometime in America, and that the firearm

used had a laser sight. That is exactly the sort of conclusory, unsupported, and

unduly prejudicial statement prohibited by the FRE.

      And it must be reiterated that the law-abiding people should not be punished

for the actions of criminals committing violent crimes, and it is typical that the

Defendants would try to paint the plaintiffs with the same broad brush as violent

gang members. Ezell warned against this: “Here, in contrast, the plaintiffs are the

‘law-abiding, responsible citizens’ whose Second Amendment rights are entitled to

full solicitude under Heller, and their claim comes much closer to implicating the

core of the Second Amendment right.” Ezell, 651 F.3d at 708.

                                          12
 Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 13 of 16 PageID #:7134




      It also bears noting that the laser sight ban was in place in 2018 (and since

1999), though if one is a gang member about to fire into a crowd at a child because

his gang leader ordered him to do it (apparently, if the article is taken as accurate,

because the gang leader felt disrespected about an argument at the party, even

though he was not attending), whether or not the laser sight is legal under City

ordinance is irrelevant.

      In short, the laser sight ban has done nothing to improve public safety, even

judging by the improper and irrelevant news stories offered by Defendant, and

Defendant has not offered any witnesses or other evidence that the public would

feel safer if such a prohibition was maintained, which was cited as justification in

Friedman v. City of Highland Park, 784 F.3d 406 (7th Cir. 2015), the holding in

which was followed in Wilson v. Cook County, 937 F.3d 1028 (7th Cir. 2019).

      It is for good reason that the Defendant cannot apply Friedman and Wilson to

this case, as whatever debate one wishes to have about assault weapons, one thing

not open to debate is that a laser sight is not an assault weapon. This is why

Friedman and Wilson are not controlling in this case, as Wilson made very clear

that its analysis applied specifically to assault weapons (Wilson, 937 F.3d at 1033,

1035). Plaintiff discussed Friedman in its initial Response Brief, and Wilson says

nothing more about Friedman (beyond the assault weapon issue) except that the

Court did not see a reason to revisit Friedman’s holding. Wilson, 937 F.3d at 1036.

      However, Wilson also held that “We do not establish here a comprehensive

approach to Second Amendment challenges, and we leave for other cases further

                                          13
 Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 14 of 16 PageID #:7135




development and refinement of standards in this emerging area of the law.” Id. at

1036-37. Therefore, in the case of a tool that is long-standing and aids the exercise

of the Second Amendment right, the Court should employ the two-part test of Ezell,

or the history and tradition test of District of Columbia v. Heller, 554 U.S. 570

(2008).

      When either of those two tests is applied, it is clear that banning something

which is simply a modern iteration of something that has necessarily been a part of

safe firearm usage for hundreds of years, i.e. firearm sights (See, e.g., United States

v. Jones, 132 S. Ct. 945 (2012)), cannot be upheld on constitutional grounds.

      Plaintiffs provided facts and testimony to prove this (and discussed this at

length in their initial Response Brief); Defendants provided no evidence or

witnesses other than non-probative and prejudicial hearsay stories from the

newspapers. This sort of speculative argument, with no factual support, was

specifically rejected in Ezell. 651 F.3d at 709, and should not be countenanced here.

Plaintiffs have shown that firearm sights are long-standing, and it was Defendants’

burden to show that the ban met constitutional scrutiny. It has completely failed to

do so pursuant to the relevant Seventh Circuit precedent.

          As noted previously, there is no constitutional basis to ban something that

can better help a City resident in the effort of self-defense. The Motion for Summary

Judgment as to Count III should be denied.




                                            14
 Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 15 of 16 PageID #:7136




                                   CONCLUSION

      WHEREFORE, the Plaintiffs, SECOND AMENDMENT ARMS (a d/b/a of R.

Joseph Franzese), R. JOSEPH FRANZESE, individually and d/b/a Second

Amendment Arms, and TONY KOLE, requests this Honorable Court to deny

Defendant’s F.R.Civ.P. 56(a) Motion for Summary Judgment in its entirety, and to

grant Plaintiffs any and all further relief as this Court deems just and proper.

Dated: July 16, 2020                           Respectfully submitted,


                                        By:          /s/ David G. Sigale
                                               Attorney for Plaintiffs


David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com




                                          15
 Case: 1:10-cv-04257 Document #: 292 Filed: 07/16/20 Page 16 of 16 PageID #:7137




    CERTIFICATE OF ATTORNEY AND NOTICE OF ELECTRONIC FILING

The undersigned certifies that:

      1.      On July 16, 2020, the foregoing document was electronically filed with
the District Court Clerk via CM/ECF filing system;

      2.    Pursuant to F.R.Civ.P. 5, the undersigned certifies that, to his best
information and belief, there are no non-CMJECF participants in this matter.




                                              /s/ David G. Sigale
                                              Attorney for Plaintiffs




David G. Sigale (Atty. ID# 6238103)
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com




                                         16
